UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1235


JUAN RAMON CASTILLO, a/k/a Juan Ramon Castillo Ordonez,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 20, 2013             Decided:   September 16, 2013


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax,
Virginia, for Petitioner.    Stuart F. Delery, Acting Assistant
Attorney General, Ernesto H. Molina, Jr., Assistant Director,
Anthony P. Nicastro, Senior Litigation Counsel, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Juan Ramon Castillo, a native and citizen of Honduras,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion for reconsideration.                         We

deny the petition for review.

               The denial of a motion to reconsider is reviewed for

abuse of discretion.           8 C.F.R. § 1003.2(a) (2013); Narine v.

Holder, 559 F.3d 246, 249 (4th Cir. 2009); Jean v. Gonzales, 435

F.3d 475, 481 (4th Cir. 2006).               Because a motion to reconsider

asserts that the Board made an error in its earlier decision,

the motion must specify the errors of fact or law in the prior

Board decision and must be supported by “pertinent authority.”

8 C.F.R. § 1003.2(b)(1).            This Court will reverse a denial of a

motion    to    reconsider    “only     if   the     Board    acted    arbitrarily,

irrationally, or contrary to law.”                   Narine, 559 F.3d at 249

(internal quotation marks and citation omitted).

               Under   8   U.S.C.   §   1252(a)(2)(C)        (2006),    this   Court

lacks     jurisdiction,        except        as     provided     in     8      U.S.C.

§ 1252(a)(2)(D) (2006), to review the final order of removal of

an alien who was found inadmissible under 8 U.S.C. § 1182(a)(2)

(2006), for having been convicted of an offense related to a

controlled       substance    violation.            Under    § 1252(a)(2)(C),     we

retain    jurisdiction       “to    review        factual    determinations     that

trigger   the     jurisdiction-stripping           provision,   such    as   whether

                                         2
[Castillo] [i]s an alien and whether []he has been convicted of”

a controlled substance violation.                      Ramtulla v. Ashcroft, 301

F.3d    202,    203     (4th   Cir.      2002).       Once       we   confirm      these   two

factual determinations, then, under 8 U.S.C. § 1252(a)(2)(C),

(D), we can only consider “constitutional claims or questions of

law.”        See Mbea v. Gonzales, 482 F.3d 276, 278 n.1 (4th Cir.

2007).

               In this case, the record clearly supports the finding

that Castillo is an alien and that his conviction for possession

of    drug    paraphernalia        was    related      to    a    controlled        substance

violation.          See Mellouli v. Holder, 719 F.3d 995, 999-1000 (8th

Cir. 2013); Alvarez Acosta v. Attorney Gen., 524 F.3d 1191, 1196

(11th Cir. 2008).              Accordingly, we have jurisdiction only to

review constitutional claims and questions of law.

               We    note   that    Castillo      raises         claims     that    were   not

raised before the Board.                 He contends that his conviction was

not     a    conviction     for    immigration         purposes        in    view    of    the

congressional         intent    expressed        in   the    Federal        First    Offender

Act,    18     U.S.C.    § 3607     (2006).           He    also      contends      that   his

conviction did not relate to a controlled substance violation

because it related to the paraphernalia used with controlled

substances.         We do not have jurisdiction to review these claims,

see 8 U.S.C. § 1252(d)(1) (2006); Massis v. Mukasey, 549 F.3d

631, 638-40 (4th Cir. 2008), and we are also not persuaded by

                                             3
his argument that exhaustion was not necessary because it would

have been futile.        See Popal v. Gonzales, 416 F.3d 249, 252-53

(3d Cir. 2005); Theodoropoulos v. INS, 358 F.3d 162, 172 (2d

Cir. 2004).

           Castillo also challenges the finding that he was not

eligible   for    a   waiver    under       Immigration          and    Nationality        Act

(“INA”) § 212(h), 8 U.S.C. § 1182(h) (2006).                           Once the Attorney

General established that Castillo was inadmissible by virtue of

his conviction, the burden shifted to him to show that he was

eligible for relief from removal.                    See 8 U.S.C. § 1229a(c)(4)(A)

(2006).    Castillo attempts to downplay his burden by asserting

that he was denied due process because the immigration judge did

not have a hearing to determine whether Castillo’s conviction

was related to a small amount of marijuana for personal use.

However,   Castillo     never       sought       a     hearing    or    argued    that     the

evidence would show that his conviction does not bar him from

relief.

           Accordingly,        we    deny        the    petition       for     review.      We

dispense   with       oral   argument        because           the     facts     and     legal

contentions   are     adequately       presented          in     the   materials       before

this court and argument would not aid the decisional process.



                                                                         PETITION DENIED



                                             4